Citation Nr: 1825127	
Decision Date: 04/30/18    Archive Date: 05/07/18

DOCKET NO.  11-26 648A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a breathing disability.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for a bilateral leg disability.

4.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

5.  Entitlement to an initial rating in excess of 10 percent for degenerative joint disease of the right knee.

6.  Entitlement to an initial rating in excess of 10 percent for instability of the right knee.

7.  Entitlement to an initial rating in excess of 10 percent for pes planus.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from October 2001 to February 2010.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2010, July 2010, and January 2011 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).

In his substantive appeals (VA Form 9), the Veteran requested a Board hearing before a Veterans Law Judge.  He subsequently withdrew his hearing requests in a November 2011 statement.  Thus, the hearing requests are considered to be withdrawn.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds that more development is necessary prior to final adjudication of the claims on appeal.

In its May 2010 rating decision, the RO, in part, denied service connection for a breathing condition.  
In June 2010, the Veteran filed a notice of disagreement (NOD) as to the May 2010 rating decision regarding the denial of service connection for a breathing disability.

While the Veteran expressed disagreement with the May 2010 rating decision, it appears that no subsequent statement of the case was issued.  Under Manlincon v. West, 12 Vet. App. 238, 240 (1999), the Board must instruct the RO that the issue of entitlement to service connection for a breathing disability remains pending in appellate status and require further action.  See 38 U.S.C. § 7105; 38 C.F.R. § 19.26.  In this regard, it is noteworthy that this claim is not before the Board at this time and will only be before the Board if the Veteran files a timely substantive appeal.  The Board's actions regarding this issue are taken to fulfill the requirements of the Court in Manlincon. 

Regarding the remaining issues, the Board observes that since the last September 2011 statements of the case (SOCs), a significant amount of additional VA treatment records were added to the claims file.  However, there is no supplemental statement of the case (SSOC) of record.  Accordingly, a remand for a SSOC is necessary.  38 C.F.R. § 19.31.

Accordingly, the case is REMANDED for the following action:

1.  The RO should issue a statement of the case to the Veteran addressing the matter of entitlement to service connection for a breathing disability.  The Veteran must be advised of the time limit for filing a substantive appeal.  38 C.F.R. § 20.302(b).  Then, only if the appeal is timely perfected, this issue is to be returned to the Board for further appellate consideration, if otherwise in order.

2.  After completion of the above and any additional development deemed necessary, the issues on appeal should be reviewed with consideration of all applicable laws and regulations.  If any benefit sought remains denied, the Veteran should be furnished a supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).





_________________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




